[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 11, 2007
                              No. 07-12772                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                      D. C. Docket No. 06-00332-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANTWAN MILTON TERRY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                            (December 11, 2007)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Antwan Milton Terry appeals his conviction and sentence for possession
with intent to distribute a variety of controlled substances, in violation of 21 U.S.C.

§ 841(a). Terry argues that the district court erred in denying his motion to

suppress evidence seized from a storage unit pursuant to a warrantless search and

that the district court erred by not considering the disparity in the 100:1 cocaine to

crack ratio in determining his sentence.

      “The denial of a motion to suppress presents a mixed question of law and

fact. We must defer to the district court’s findings of fact unless clearly erroneous,

but we are to review the district court’s application of the law to the facts de novo.”

United States v. Fernandez, 58 F.3d 593, 596 (11th Cir. 1995). “To have standing

to challenge a search, one must manifest a subjective expectation of privacy in the

invaded area that society is prepared to recognize as reasonable. The individual’s

expectation, viewed objectively, must be justifiable under the circumstances. The

individual challenging the search bears the burdens of proof and persuasion.”

United States v. Cooper, 133 F.3d 1394, 1398 (11th Cir. 1998) (internal quotations

and citations omitted).

      We find no error in the district court’s conclusion that Terry failed to meet

his burden of demonstrating that he had a reasonable expectation of a right to

privacy in storage unit C-4, the storage unit which was searched, as that unit did

not belong to him.



                                           2
      We find meritless Terry’s argument that the district court was obliged to

consider the crack-to-cocaine ratio in sentencing. See United States v. Williams,

456 F.3d 1353, 1366-67 (11th Cir. 2006), cert. dismissed, 127 S. Ct. 3040 (2007).

      Accordingly, Terry’s conviction and sentence are affirmed.

      AFFIRMED.




                                         3